Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
The following rejections are withdrawn in view of new grounds of rejection 
Claims 1-3, 9-13,  19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) and further in view of Kerr et al (US Application: US 2017/0097948, published: Apr. 6, 2017, filed: Jan. 20, 2016).
Claims 4 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) in view of Kerr et al (US Application: US 2017/0097948, published: Apr. 6, 2017, filed: Jan. 20, 2016) and further in view of Martinez Canedo et al (US Application: US 20170147719, published: 25, 2017, filed: Nov. 25, 2015, hereinafter ‘Martinez’).
Claims 5-7 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) in view of Kerr et al (US Application: US 2017/0097948, published: Apr. 6, 2017, filed: Jan. 20, 2016) and further in view of Ziou et al . US 2006/0112092 A1 published on May 25, 2006 (hereinafter Ziou).
Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) in view of Kerr et al (US Application: US 2017/0097948, published: Apr. 6, 2017, filed: Jan. 20, 2016) and further in view of Kumar et al (US Application: US 2012/0173502, published: Jul. 5, 2012, filed: Nov. 8, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) in view of Kerr et al (US Application: US 2017/0097948, published: Apr. 6, 2017, filed: Jan. 20, 2016) and further in view of DeRose et al (US Application: US 2013/0110824, published: May 2, 2013, filed: Nov. 1, 2011).

With regards to claim 1, Tan et al teaches a computer-implemented method (Fig. 5: a computer having memory and processor are implemented) for automatically ranking data representations, the method comprising: 

based on first input, determining that a first [data representation] included in a plurality of [data representations] comprises a first positive example of one or more user preferences (column 4, lines 19-25: one or more example images can be supplied as input as a positive example of a user preference); 
receiving second input indicating at least one design attribute associated with the first design that qualifies the first design as the first positive example (column 8, lines 40-50: given the supplied example image, at least one characteristic of the image is identified (such as hue attribute) to be used as input-information for developing/generating a resulting rule)
determining a first attribute value for a first [data representation] attribute included in the at least one [data representation] attribute based on the first [data representation] (column 6, lines 61-67: a value of the first attribute (hue of example image) is identified as a hue histogram for the example image); 

determining a second attribute value for the first [data representation] attribute based on a second [data representation]  that also is included in the plurality of [data representations] ( column 6, lines  61-67 and column 8, lines 40-50: a second attribute value of the first characteristic type (hue) is determined as a hue histogram value ); 

computing a first score for the second [data representation] based on the first attribute value and a second attribute value (column 6, lines  61-67 and column 8, lines 40-50: a second attribute value of the first characteristic type (hue) is determined as a hue 

ordering the [data representations]  included in the plurality of [data representations] based on the first score and a second score associated with the first [data representation] to generate a ranked list of [data representations], wherein the order of the [data representations] included in the ranked list of [data representations] reflects the one or more user preferences (column 6, lines 1-33: image score for a second image of a set are each determined and ordered/through in view of the ‘score’ value computed in the distance between the hue histograms of each of the images. ); and 

displaying the ranked list of [data representations]  via  the GUI to facilitate exploration of a [data representation]  space that includes the plurality of [data representations] (column 4, lines 43-63: the ordering of images (which includes images such as the first image/data-representation) are displayed to the user for training).  

However Tan et al does not expressly teach … first input received via a graphical user interface (GUI) … ; receiving, via the GUI … ; the each data representation or data representations is/are representing design/designs; … receiving, via the GUI, third input indicating a selection of a first algorithm, and the second algorithm comprise different algorithms for computing a score for a given design, …. Computing a … score … and either the first algorithm or the second algorithm as indicated by the third input.

design/designs (Fig 10, paragraph 0027: designs (structure-design data representations) are provided to the user for training prior to scoring such that the user can provide positive or negative indications as part of the training).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Tan et al’s ability to rank data representations (given positive and negative examples) using a score that is based upon a first and second attribute of respective first and second data media representations, such that the data media representations could have each been selectable design media representations in view of user interactive examples of positive/negative preferences, as taught by Teller et al. The combination would have allowed Tan et al to have reduced the need to reinvent a process from scratch, and encouraged design re-use … to improve efficiency and effectiveness in the communication and work processes taking place in the community of people an agencies involved in the design and construction processes (Teller et al, paragraph 0006). 

However the combination of Tan et al and Teller et al does not expressly teach … first input received via a graphical user interface (GUI) … ; receiving, via the GUI …; … receiving, via the GUI, third input indicating a selection of a first algorithm, and the second algorithm comprise different algorithms for computing a score for a given design, …. Computing a … score … and either the first algorithm or the second algorithm as indicated by the third input.

Yet Kerr et al teaches … first input received via a graphical user interface (GUI) … ; receiving, via the GUI … (Fig 4: a user can provide a selection to select a first image-based file, and the user can provide an additional second selection to select an attribute of the first image based file).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Tan et al and Teller et al’s ability to allow selection of a first media design and selection of an attribute of the first media design, such that the selections could have been interface selections made by a user, as taught by Kerr et al. The combination would have allowed Tan et al and Teller et al to have returned similar content that have desired attributes (Kerr et al, paragraph 0005). 

However the combination does not expressly teach receiving, via the GUI, third input indicating a selection of a first algorithm, and the second algorithm comprise different algorithms for computing a score for a given design, …. Computing a … score … and either the first algorithm or the second algorithm as indicated by the third input.

Yet DeRose et al teaches receiving, via the GUI, third input indicating a selection of a first algorithm, and the second algorithm comprise different algorithms for computing a score for a given design, …. Computing a … score … and either the first algorithm or the second algorithm as indicated by the third input (Fig 3, Fig 8: an additional input can .

It would have been obvious to one of ordinary skill in the art before the effective filing of the inventio to have modified Tan et al, Teller et al and Kerr et al’s ability to accept and process a first input to select a design and second input to select a feature of the design to order and display ranked designs , such that the ordering and ranking could have further included an additional user option to select additional algorithms/tunings to contribute to the ordering, as taught by DeRose. The combination would have allowed Tan et al, Teller et al and Kerr et al to have made it easier to fine tune the ranking model (paragraph 0001). 

With regards to claim 2, which depends on claim 1, Tan et al teaches wherein the first algorithm comprises a scoring algorithm that scores [data representations] based on at least one of similarities to positive examples and similarities to negative examples and computes the first score based on the first attribute value and the second attribute value (column 6, lines 5-40: image rank order is based upon image-score of images based on at least similarities (distances) to positive and negative examples for the images).

Additionally, the combination of Tan et al and Teller et al has been explained in the rejection of claim 1 to show Tan et al’s data representations are modified to be Teller et al’s design type data representations, and are rejected under similar rationale

wherein the scoring algorithm comprises a scoring algorithm that scores [data representations] based on patterns that distinguish between positive examples and negative examples and computes the first score based on the first attribute value and the second attribute value (column 6, lines 5-40: based upon distance patterns respective to positive and negative examples, the rank order based upon image score is calculated based on ‘score’ value for each rule/attribute).  

Additionally, the combination of Tan et al and Teller et al has been explained in the rejection of claim 1 to show Tan et al’s data representations are modified to be Teller et al’s design type data representations, and are rejected under similar rationale


With regards to claim 9, which depends on claim 1, the combination of Tan et al, Teller et al, Kerr et al and DeRose et al teaches wherein determining that the first design comprises the first positive example of the one or more user preferences comprises receiving user input via the GUI indicating that the user likes the first design, as similarly explained in the rejection of claim 1 (as explained, Tan et al allows a user to train (for scoring) and view data representations/images, and Tan et al’s data representations are modified to be designs that can be selectable for use with training as taught by Teller et al (Fig 10 of Teller)), and is rejected under similar rationale.  

the plurality of designs, as similarly explained in the rejection for claim 1, and is rejected under similar rationale. 

However, the combination explained in claim 1 does not expressly teach generating the plurality of designs using a generative design algorithm.

Yet Teller et al also teaches generating the plurality of designs using a generative design algorithm (paragraphs 0095 and 0096: designs are generated by the system based upon training of data and already trained data).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Tan et al, Teller et al, Kerr et al and DeRose et al’s ability to allow for interactive training of data representations that include designs, such that the designs could also be generated for subsequent display and/or suggestion to the user as also taught by Teller et al. The combination would have allowed the combination of Tan et al, Teller et al, Kerr et al and DeRose et al to have reduced the need to reinvent a process from scratch, and encouraged design re-use … to improve efficiency and effectiveness in the communication and work processes taking place in the community of people an agencies involved in the design and construction processes (Teller et al, paragraph 0006). 
 
 non-transitory computer-readable storage medium including instructions that, when executed by one or more  processing units, cause the one or more processing units to automatically rank designs by performing the steps of: Page 4Patent based on first input received via a graphical user interface (GUI),App. No.: 15/925,631 Attorney Docket No.: AUTO1403US determining that a first design included in a plurality of designs comprises a first positive example of one or more user preferences; 

Receiving, via the GUI, second input indicating at least one design attribute associated with the first design that qualifies the first design as the first positive example;

Receiving, via the GUI, third input indicating a selection of a first algorithm or a second algorithm, wherein the first algorithm and the second algorithm comprises different algorithms for computing a score for a given design;

determining a first attribute value for a first design attribute included in the at least one design attribute based on the first design: 

determining a second attribute value for the first design attribute based on a second design that also is included in the plurality of designs;

computing a first score for the second design based on the first attribute value and the second attribute value, and either the first algorithm or the second algorithm as indicated by the third input; 

ordering the designs included in the plurality of designs based on the first score and a second score associated with the first design to generate a ranked list of designs, wherein the order of the designs included in the ranked list of designs reflects the one or more user preferences; and 

displaying the ranked list of designs via the GUI to facilitate exploration of a design space that includes the plurality of designs, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.  

With regards to claim 12, which depends on claim 11, the combination of the combination of Tan et al, Teller et al, Kerr et al and DeRose et al teaches wherein the first algorithm comprises a scoring algorithm that scores designs based on at least one of similarities to positive examples and similarities to negative examples computes the first score based on the first attribute value and the second attribute value, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.  

With regards to claim 13, which depends on claim 11, the combination of the combination of Tan et al, Teller et al, Kerr et al and DeRose et al teaches wherein the second algorithm comprising a scoring algorithm that scores designs based on patterns that distinguish between positive examples and negative examples computes the first score based on the first attribute value and the second attribute value, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.  


With regards to claim 19, which depends on claim 11, the combination of the combination of Tan et al, Teller et al, Kerr et al and DeRose et al teaches wherein determining that the first design comprises the first positive example of the one or more user preferences comprises receiving user input via the GUI indicating that the user likes the first design, as similarly explained in the rejection for claim 9, and is rejected under similar rationale.  

With regards to claim 20, the combination of the combination of Tan et al, Teller et al, Kerr et al and DeRose et al teaches a system, comprising: 

One or more memories  storing instructions; and 

One or more processors that are coupled to the one or more memories  and, when executing the instructions, are configured to: 

Based on first input received via a graphical user interface (GUI), determine that a first design included in a plurality of designs comprises a first positive example of one or more user preferences; 

Receive, via the GUI, second input indicating at least one design attribute associated with the first design that qualifies the first design as the first positive example;
determine a first attribute value for a first design attribute included in the at least one design attribute based on the first design; 
receive, via the GUI, third input indicating a selection of a first algorithm or a second algorithm, wherein the first algorithm and the second algorithm comprise different algorithms for computing a score for a given design;

determine a second attribute value for the first design attribute based on a second design that also is included in the plurality of designs; 

Page 7PatentApp. No.: 15/925,631Attorney Docket No.: AUTO1403UScompute a first score for the second design based on the first attribute value, second attribute value, and either the first algorithm or the second algorithm as indicated by the third input; 

order the designs included in the plurality of designs based on the first score and a second score associated with the first design to generate a ranked list of designs, wherein the order of the designs included in the ranked list of designs reflects the one or more user preferences; and display the ranked list of designs via the (GUI) to facilitate exploration of a design space that includes the plurality of designs, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) in view of Kerr et al (US Application: US 2017/0097948, published: Apr. 6, 2017, filed: Jan. 20, 2016) in view of DeRose et al (US Application: US 2013/0110824, published: May 2, 2013, filed: Nov. 1, 2011) and further in view of Martinez Canedo et al (US Application: US 20170147719, published: 25, 2017, filed: Nov. 25, 2015, hereinafter ‘Martinez’).

With regards to claim 4, which depends on claim 1, Tan et al teaches wherein the first attribute value is included in a first plurality of attribute values associated with the first [data structure] (column 6, lines 1-12: a first plurality of rules are scored associated with a first data structure/image), the second attribute value is included in a second plurality of attribute values associated with the second [data structure] (column 6, lines 1-12: a second plurality of rules are scored associated with a subsequent/second data structure/image), and computing the first score comprises: calculating a positive score … between the second plurality of attribute values and the first plurality of attribute values; and … calculating a negative score … between the second plurality of attribute values and a third plurality of attribute values associated with a third design that comprises a first negative example of the one or more user preferences (column 6, lines 15-35: the rank is based upon distance score-values of positive and negative examples for attributes/rules of a plurality of images in a set, such as a first, second or third image); and performing one or more mathematical operations between the positive score and the negative score (column 6, lines 37-34: a formula is used to implement the one or more mathematical operations).  


Additionally, the combination of Tan et al, Teller et al and Kerr et al has been explained to show Tan et al’s data representations are modified to be Teller et al’s design type data representations, as explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination of Tan et al, Teller et al, Kerr et al and DeRose et al does not expressly its scores of positive and/or negative are based on a pairwise root-mean-square-error (RMSE).

Yet Martinez teaches a scoring system that incorporates RMSE into its scoring and rankings at paragraphs 0060 and 0096).  

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Tan et al, Teller et al, Kerr et al and DeRose et al’s ability to determine scores for positive and negative example designs, such that the scoring could have further included using RMSE, as taught by Martinez. The combination would have allowed Tan et al and Teller et al to have improved upon generation of models via design space exploration (Martinez, paragraph 0003). 

wherein the first attribute value is included in a first plurality of attribute values associated with the first design, the second attribute value is included in a second plurality of attribute values associated with the second design, and computing the first score comprises calculating a pairwise root-mean-square-error (RMSE) between the second plurality of attribute values and the first plurality of attribute values, as similarly explained in the rejection for claim 4, and is rejected under similar rationale.  

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) in view of Kerr et al (US Application: US 2017/0097948, published: Apr. 6, 2017, filed: Jan. 20, 2016) in view of DeRose et al (US Application: US 2013/0110824, published: May 2, 2013, filed: Nov. 1, 2011) and further in view of Ziou et al . US 2006/0112092 A1 published on May 25, 2006 (hereinafter Ziou).

Wit regards to claim 5, the combination of Tan et al, Teller et al, Kerr et al and DeRose et al teaches computing the first score comprises:  the first design attribute based on the first attribute value, … a first negative example of the one or more user preferences … a positive example of the one more user preferences, … the second attribute value… the plurality of design attributes, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.  

However they do not teach wherein the first design attribute is included in a plurality of design attributes, and computing the first score comprises: 
computing a first weighting for the first design attribute based on the first attribute value and at least a third attribute value associated with both the first design attribute and a third design that comprises either a first negative example of the one or more user preferences or a second positive example of the one or more user preferences; 
performing a multiplication operation between the second attribute value and the first weighting to generate a first weighted value; and.
performing an addition operation between the first weighted value and at least a second weighted value that is associated with at least a second design attribute included in the plurality of design attributes.

Yet Ziou teaches wherein the first design attribute is included in a plurality of design attributes, and computing the first score comprises: 
computing a first weighting for the first design attribute based on the first attribute value and at least a third attribute value associated with both the first design attribute and a third design that comprises either a first negative example of the one or more user preferences or a second positive example of the one or more user preferences ( 0009 where the reference assigns a weight to each feature i.e. attribute; 0093-0094, 0122, 0134 where positive and negative examples are given weights)
performing a multiplication operation between the second attribute value and the first weighting to generate a first weighted value; and (0105 – 0111, particularly 0105 where the reference discloses a plurality of mathematical formulations that are used to generate weights said formulations including multiplication and addition operations).
performing an addition operation between the first weighted value and at least a second weighted value that is associated with at least a second design attribute included in the plurality of design attributes. (0105 – 0111, particularly 0105 where the reference discloses a plurality of mathematical formulations that are used to generate weights said formulations including multiplication and addition operations). 
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to modify the design weighting/scoring functionalities for attributes of the combination of Tan et al, Teller et al, Kerr et al and DeRose et al to further use Ziou’s type of weighting/scoring. The combination would have allowed Tan et al, Teller et al and Kerr et al to have implemented an improved content-based … retrieval using positive and negative examples (Ziou, paragraph 0025).

Regarding Claim 6, the combination of Tan et al, Teller et al, Kerr et al and DeRose et al teaches the first design attribute, … the plurality of designs which are positive examples … the first design attribute associated with each of the plurality of designs which are negative examples, as similarly explained in the rejection of claim 1.
 However, the combination does not expressly teach the first weighting for the first design attribute based on a difference between a mean of attribute values for the first design attribute associated with each of the plurality of designs which are positive and a mean of attribute values for the first design attribute associated with each of the plurality of designs which are negative examples

Yet Ziou teaches computing the first weighting for the first [entity] attribute based on a difference between a mean of attribute values for the first [entity] attribute associated with each of the plurality of [entities] which are positive examples and a mean of attribute values for the first [entity] attribute associated with each of the plurality of [entities] which are negative examples (0009 where the reference assigns a weight to each feature i.e. attribute; 0087, 0088, 0093-0094, 0110, 0122, 0134 where positive and negative examples are given weights for an entity feature/attribute such that the mean/sum for positive examples of the feature are compared/differenced/contrasted distance wise to negative examples).  
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to modify the design weighting/scoring functionalities of the combination of Tan et al, Teller et al, Kerr et al and DeRose et al to further use Ziou’s type of weighting/scoring of features/metric(s) for identifying a difference between positive examples and negative examples for the features (metrics). The combination would have allowed the combination of Tan et al, Teller et al, Kerr et al and DeRose et al to have implemented an improved content-based … retrieval using positive and negative examples (Ziou, paragraph 0025).

… the first attribute value and the second attribute value, as similarly explained in the rejection for claim 1, and is rejected under similar rationale. 
However, the combination does not expressly teach performing one or more normalization operations on a plurality of original attribute values to generate a plurality of attribute values that includes the first attribute value and the second attribute value.
Yet Ziou teaches performing one or more normalization operations on a plurality of original attribute values to generate a plurality of attribute values that includes the first attribute value and the second attribute value (0114 where normalization operations are disclosed).  
It would have been obvious to one of ordinary skill in the art before the earliest filing date of the invention to modify the combination of Tan et al, Teller et al, Kerr et al and DeRose et al’s ability to generate first and second attribute values, such that normalization operations can be part of the generating process, as taught by Ziou. The combination would have allowed the combination of Tan et al, Teller et al, Kerr et al and DeRose et al to have implemented an improved content-based … retrieval using positive and negative examples (Ziou, paragraph 0025).

With regards to claim 15, which depends on claim 11, the combination of the combination of Tan et al, Teller et al, Kerr et al, DeRose et al and Ziou teaches wherein computing the first score comprises: computing a first weighting for the first design attribute based on the first attribute value and at least a third attribute value associated with both the first design attribute and a third design that comprises either a first negative example of the one or more user preferences or a second positive example of the one or more user preferences; performing a multiplication operation between the second attribute value and the first weighting to generate a first weighted value; and performing an addition operation between the first weighted value and at least a second weighted value  that is associated with at least a second design attribute included in the at least one  design attributes, as similarly explained in the rejection for claim 5, and is rejected under similar rationale.  

With regards to claim 16, which depends on claim 15, the combination of the combination of Tan et al, Teller et al, Kerr et al, DeRose et al and Ziou teaches wherein the steps further comprise: displaying the first weighting via the GUI; receiving, via the GUI, new user input that specifies a second weighting associated with the first design attribute; computing both a third score associated with the second design and a fourth score associated with the first design based on the second weighting; re-ordering the designs included in the plurality of designs based on the third score and the fourth score to generate a modified ranked list of designs, Page 6Patent App. No.: 15/925,631 Attorney Docket No.: AUTO1403US wherein the order of the modified ranked list of designs reflects the new user input; and displaying the modified ranked list of designs instead of the ranked list of designs via the GUI to facilitate exploration of the design space, as similarly explained in the rejection for claim 6, and is rejected under similar rationale.  

With regards to claim 17, which depends on claim 11, the combination of the combination of Tan et al, Teller et al, Kerr et al, DeRose et al, and Ziou teaches wherein the steps further comprise performing one or more normalization operations on a plurality of original attribute values to generate a plurality of attribute values that includes the first attribute value and the second attribute value, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Patent: 8165406, issued: Apr. 24, 2012, filed: Dec. 12, 2007) in view of Teller et al (US Application: US 2013/0173223, published: Jul. 4, 2013, filed: Jan. 2, 2012) in view of Kerr et al (US Application: US 2017/0097948, published: Apr. 6, 2017, filed: Jan. 20, 2016) in view of DeRose et al (US Application: US 2013/0110824, published: May 2, 2013, filed: Nov. 1, 2011) and further in view of Kumar et al (US Application: US 2012/0173502, published: Jul. 5, 2012, filed: Nov. 8, 2011).

With regards to claim 8, the combination of the combination of Tan et al, Teller et al, Kerr et al and DeRose et al teaches receiving the second input … the first attribute value when computing the first score, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.

However the combination does not expressly teach the second input comprises, receiving user input via the GUI indicating the first attribute value is to be considered…

Yet Kumar et al teaches the second input comprises, receiving user input via the GUI indicating the first attribute value is to be considered… (Fig. 13, Fig 14: a first input selects an initial space, and a second input provides attributes for selection associated with the initial space for further consideration and selection/searching/identification).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of Tan et al, Teller et al, Kerr et al and DeRose et al’s ability to implement a second input into an algorithm based on a desired/important first attribute value when computing the first score, such that the first attribute value could have been presented and selected by the user to establish the desired first attribute, as taught by Kumar et al. The combination would have allowed the combination of Tan et al, Teller et al, Kerr et al and DeRose et al to have automatically generated a relevant list of items based upon one or more selected user preferences based upon attributes of the items (Kumar et al, paragraphs 0001 and 0007). 

With regards to claim 18, which depends on claim 11, it is rejected under similar rationale as claim 8 above.

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
With regards to claim 1, the applicant argues the prior cited reference (such as Tan) does not teach the newly amended claim language (such as the selection of different scoring algorithms). In response to the amendments, they changed the scope of the invention to the extent that a new reference (DeRose et al) is newly applied and combined with Tan et al, Teller et al and Kerr et al to teach the limitations of newly 
With regards to claims 11 and 20, the applicant argues they are allowable for reasons provided by the applicant for claim 1. However claim 1 has been shown/explained to be rejected, and thus, this argument is not persuasive.

Note
The examiner recommends an interview to discuss a few features that might help expedite the prosecution of the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.